[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 11-13889                   FEBRUARY 21, 2012
                            Non-Argument Calendar                  JOHN LEY
                          ________________________                  CLERK

                   D.C. Docket No. 1:08-cr-00500-CAP-LTW-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

EVANDA TYHEIM BUXTON,

                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________
                               (February 21, 2012)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      E. Vaughn Dunnigan, appointed counsel for Evanda Tyheim Buxton in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Buxton’s convictions and

sentences are AFFIRMED.




                                         2